           Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 1 of 9




 1                                            THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8

 9   BOMBARDIER INC.,                     No. 2:18-cv-1543 JLR
10                   Plaintiff,           DEFENDANT MITSUBISHI AIRCRAFT
                                          CORPORATION AMERICA, INC.’S
11        v.                              REPLY IN SUPPORT OF ITS MOTION TO
                                          FILE UNDER SEAL ITS OPPOSITION TO
12   MITSUBISHI AIRCRAFT                  BOMBARDIER’S MOTION FOR
     CORPORATION, MITSUBISHI              PRELIMINARY INJUNCTION AND
13   AIRCRAFT CORPORATION AMERICA         SUPPORTING MATERIALS THERETO
     INC., et al.,
14
                     Defendants.
15                                        NOTE ON MOTION CALENDAR:
                                          Friday, January 18, 2019
16

17

18

19

20

21

22

23

24

25

26

     MITAC AMERICA’S REPLY ISO ITS                              Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
     MOTION TO FILE UNDER SEAL (No. 18-                      Seattle, WA 98101-3099
     cv-1543 JLR)                                              Phone: 206.359.8000
                                                                Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 2 of 9




 1            This briefing was caused by Bombardier taking the extraordinary position that the majority
 2   of evidence supporting MITAC America’s opposition to Bombardier’s requested preliminary
 3   injunction—consisting of admittedly public documents—needed to be sealed. That robust evidence
 4   countering Bombardier’s public accusations of theft and trade secret misappropriation, filed under
 5   seal on December 27, 2018, remains hidden from the public to this day. Bombardier has withdrawn
 6   some of the inappropriate redactions. But not all. Bombardier’s request that the Court seal
 7   hundreds of pages of information readily available on the Internet should be denied because the
 8   justification it provides falls far short of the compelling reason required to keep this information
 9   secret under Ninth Circuit law and the local rules.
10   I.       BOMBARDIER ADMITS ITS PURPORTED “TRADE SECRETS” ARE
              COMPRISED OF PUBLIC INFORMATION.
11
              As a preliminary matter, and though the case is barely underway, the justification for its
12
     request to seal hundreds of pages of public documents exemplifies the shifting-sands approach
13
     Bombardier has taken in this case.1 In response to MITAC America’s strong showing that the
14
     purported trade secrets at issue are available publicly, Bombardier concedes it wants public
15
     information sealed but justifies its position by contending, for the first time, that its trade secrets
16
     are compilations of public information. Bombardier thus essentially admits that it seeks to enjoin
17
     use of alleged “secrets” that are comprised of public information. (See, e.g., Dkt. 98 at 4
18
     (“Assuming MITAC America’s allegation to be true, filing its papers publicly without redaction
19
     would therefore eviscerate any competitive advantage Bombardier could derive from its
20
     compilation of publicly available information.” (emphasis added)); 5 (“Public disclosure of that
21
     information prior to trial will deny Bombardier the opportunity to prove the value derived from
22
     keeping that compilation of publicly available information secret.” (emphasis added).) 2
23

24
              1
                See, e.g., Bombardier’s evolving request for injunction relief (Dkt. 71 at 9; Dkt. 76, Ex. A), moving target
25   number of documents at issue (Dkt. 71 at 1, n.1; Dkt. 76, Ex. C), and new alter ego and vicarious liability theories.
     (Dkt. 96 at 7-8).
26            2
                See also id. (“The value in Bombardier’s trade secret information lies not only in the proprietary
     information contained in the documents at issue that are not readily ascertainable by public means, but also in the

      MITAC AMERICA’S REPLY ISO ITS                                                           Perkins Coie LLP
                                                                                         1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                                   Seattle, WA 98101-3099
      cv-1543 JLR) – 1                                                                       Phone: 206.359.8000
                                                                                              Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 3 of 9




 1            Merely invoking a theory that its trade secrets are compilations of public information does
 2   not eliminate Bombardier’s burden of establishing a compelling reason for each redaction and each
 3   document it seeks to file under seal, especially when its requests include hiding admittedly public
 4   information. Bombardier’s inability to demonstrate a compelling need is fatal to its request.
 5   II.      BOMBARDIER DISREGARDS THE REQUIREMENTS TO FILE UNDER SEAL,
              INCLUDING IDENTIFICATION OF THE UNDERLYING TRADE SECRETS.
 6
              Bombardier’s argument starts out flawed as it is predicated on the more lenient “good
 7
     cause” standard. (Dkt. 98 at 3.) In fact, the “compelling reasons” standard governs Bombardier’s
 8
     attempt to seal the evidence relied on by MITAC America to defend itself against Bombardier’s
 9
     request for the extraordinary remedy of a preliminary injunction. See Ctr. for Auto Safety v.
10
     Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016). “Under this stringent standard, a court
11
     may seal records only when it finds a compelling reason and articulate[s] the factual basis for its
12
     ruling, without relying on hypothesis or conjecture.” Id. at 1096-97 (internal quotation omitted).
13
     Bombardier presents no evidence of a compelling reason to seal here. Nor could it.
14
              Under the relevant rules, Bombardier was required to show for each proposed redaction or
15
     request to seal a document, “‘compelling reasons’ sufficient to outweigh the public’s interest in
16
     disclosure,” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006), and
17
     explain (1) the legitimate private or public interests that warrant the relief sought; (2) the injury
18
     that will result if relief is not granted; and (3) why a less restrictive alternative to the relief sought
19
     is not sufficient, LCR 5(g)(3)(B). Bombardier fails on several levels. It starts with Bombardier’s
20
     failure at the outset of this lawsuit to first identify what in the eleven documents allegedly stolen
21
     is allegedly a trade secret. Instead, with its Complaint, Bombardier filed these eleven documents
22
     under seal in their entirety, rather than only those portions of those documents that allegedly reflect
23
     its purported trade secrets (or for which there was another compelling reason to seal). (See Dkt. 31
24
     at 6-7 (MITAC America’s Opposition to Bombardier’s Motion to Seal the entirety of the
25

26   fact that certain specified publicly available information was used by Bombardier with success for certification
     purposes.”) (emphasis altered).

      MITAC AMERICA’S REPLY ISO ITS                                                          Perkins Coie LLP
                                                                                        1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                                  Seattle, WA 98101-3099
      cv-1543 JLR) – 2                                                                      Phone: 206.359.8000
                                                                                             Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 4 of 9




 1   documents purportedly containing the trade secrets).) Despite LCR 5(g)(4)’s requirement to
 2   minimize sealing, Bombardier filed hundreds of pages under seal, including information that it
 3   later admitted was not a trade secret. (See, e.g., Dkt. 99-4 ¶ 30 (Bombardier agreeing to unseal
 4   schematic from Burns Exhibit A).) To this day, Bombardier has still not identified (let alone
 5   proffered any evidence to support) what within the eleven documents it contends is a trade secret.
 6   See Digital Mentor, Inc. v. Ovivo USA, LLC, No. C17-1935-RAJ, 2018 WL 6724765, at *7 (W.D.
 7   Wash. Dec. 21, 2018) (recognizing that plaintiff must sufficiently identify alleged trade secrets and
 8   show they exist even under a “compilation” theory).
 9          Bombardier now compounds its original error by apparently claiming that any references
10   to, or evidence that relates to, the subject matter of anything in those eleven documents must also
11   be filed under seal. And, when MITAC America pointed out that the eleven documents are full
12   of public information, Bombardier argued, for the first time in this case, that a compilation of
13   public information could be a trade secret (still without identifying the supposed compilation
14   within the eleven documents that it contends is a trade secret). Bombardier cites no law to
15   support its contention that because it invoked a compilation-of-public-information theory, the
16   Court must seal hundreds of pages of publicly available documents that simply relate to
17   information in documents that supposedly contain trade secrets. To be clear, Bombardier is
18   asking to seal public documents that were produced and filed by the party defending itself, not
19   ones that Bombardier “compiled” (see, e.g., Exs. J, K, O, and T to Boyd Declaration). While
20   ironically Bombardier suggests the “injury that will result if the relief sought is not granted” is a
21   potential “slippery slope” whereby MITAC America might “continue its piecemeal disclosures
22   of Bombardier’s compilation of publicly available information” (Dkt. 98 at 6), the real risk of a
23   “slippery slope” here is that MITAC America will be forced to defend itself from public
24   accusations of wrongdoing essentially in private, as Bombardier now apparently contends that
25   nearly everything in the public domain relating to aircraft performance or certification must be
26   sealed if it so much as cites an equation or regulation that is in one of the eleven documents.

      MITAC AMERICA’S REPLY ISO ITS                                               Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                       Seattle, WA 98101-3099
      cv-1543 JLR) – 3                                                           Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
                 Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 5 of 9




 1           A closer look at the specific information Bombardier wants redacted underscores the
 2   indefensibility of Bombardier’s position and, correspondingly, the lack of a compelling reason to
 3   seal. Bombardier requests that MITAC America redact sentences from its brief that reference a
 4   NASA document, a 660-page textbook, and another manufacturer’s technical manual. (Dkt. 99-2
 5   at 4-5.) Bombardier claims that revealing these generic references “would inform the public that
 6   these texts have information relied upon successfully by Bombardier to certify its aircraft . . . .”
 7   (Dkt. 98 at 5-6) (emphasis in original). Bombardier’s argument does not pass muster.
 8           First, the argument is misleading as it suggests that Bombardier relied upon the NASA
 9   document and 660-page textbook to certify its aircraft. To the contrary, these references are not
10   cited in the eleven documents. Rather, they were identified as relevant by MITAC America’s
11   experts. To summarize: Bombardier is requesting that the Court order references to public
12   documents identified by MITAC America redacted from MITAC America’s Response brief
13   simply because those references contain information that is allegedly related to the substance of
14   the still-unidentified trade secrets, based on Bombardier’s unsupported assertion that its
15   (unidentified) trade secrets consist of the compilation of (unidentified) public information.3 This
16   proposition is on its face remarkable and, not surprisingly, unsupported by law. Second, and also
17   glaring, is the unsupported assumption upon which this argument is premised: that someone
18   armed with knowledge of the title of a 660-page textbook or a passing reference to a NASA
19   document or another manufacturer’s manual could somehow decipher not only what particular
20   nuggets within those reference materials were relied on by Bombardier to certify an aircraft, but
21   also how it relied on them. Bombardier’s argument is not supported by the law or the evidence.
22           For similar reasons, the Court should decline to seal the publicly available Exhibits J, K,
23   O, S, and T to the Boyd Declaration and the corresponding references to the exhibits in the
24
             3
               Equally flawed is Bombardier’s request to redact the generic reference to another aerospace
25   manufacturer’s “Technical Manual” in MITAC America’s brief, which does not even specify the particular technical
     manual cited in Bombardier’s purported trade secret documents. It is also suspicious (and not at all explained) that
26   Bombardier appears to be claiming that another aerospace manufacturer’s manual is part of its top-secret
     “compilation.”

      MITAC AMERICA’S REPLY ISO ITS                                                        Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                                Seattle, WA 98101-3099
      cv-1543 JLR) – 4                                                                    Phone: 206.359.8000
                                                                                           Fax: 206.359.9000
                 Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 6 of 9




 1   declaration itself. (See Dkt. 99-3 ¶¶ 60, 65d, 67d (Bombardier’s proposed redactions).) These
 2   exhibits are publicly available documents relating to air-speed calibration and pressure-sensor
 3   error. It is no secret that the eleven documents touch on these topics; Bombardier’s publicly filed
 4   Burns Declaration says as much. (See, e.g., Dkt. 5 ¶¶ 11, 16.) Bombardier cites no declaration to
 5   explain how and why revealing these five exhibits would risk revealing a purported, but
 6   unidentified, trade secret.4 Similarly, the fact that Exhibit 7 to the Hansman Declaration discloses
 7   that Bombardier’s allegedly secret documents comprise information found in textbooks and
 8   governing regulations is hardly a “compelling reason” to hide Dr. Hansman’s analysis from the
 9   public.5 Finally, as to the remaining proposed redactions to MITAC America’s expert
10   declarations, Bombardier has not identified what about those proposed redactions might reveal a
11   “trade secret,” nor could it until it first identifies the “trade secrets” allegedly being protected.
12   Until Bombardier makes the proper showing, the Court should reject all of Bombardier’s
13   proposed redactions6 and require Bombardier to first identify the purported “trade secrets” at
14   issue in the eleven documents, and then demonstrate a compelling reason why sealing each
15   proposed document and making each proposed redaction is needed to protect such secrets.
16   III.    BOMBARDIER’S COMPILATION THEORY IS FUNDAMENTALLY FLAWED.
17           A final error permeates Bombardier’s entire analysis. While citing cases that stand for the
18   uncontroversial proposition that compilations may achieve trade secret status in limited instances
19   (see Dkt. 98 at 3), Bombardier suggests that mere invocation of a compilation theory satisfies its
20   burden. It does not. The word “compilation” is not a talisman that converts any public materials
21

22           4
                Bombardier quotes and cites the Burns Declaration to suggest its trade secrets will be exposed if this
     already publicly available information is made public in this case. (See Dkt. 98 at 4 (citing Burns Decl., Dkt. 5
23   ¶ 12).) Burns does not support that argument. Rather, Burns only acknowledges two of the documents contain public
     information. (See id.). That the previously filed declarations do not support Bombardier’s current position is
24   unsurprising given that this is the first instance Bombardier has claimed it has trade secrets consisting of the
     compilation of public information.
25            5
                Boyd notes only that Exhibit S is referenced in Bombardier’s purportedly secret documents (Burns Decl.
     Exs. D and G), but he reveals nothing substantive about the contents of Bombardier’s materials. (See Dkt. 77 ¶ 65d.)
26            6
                To the extent anything is redacted, it should be limited to the experts’ quotations of the content of the
     eleven documents, and only after the trade secrets in those documents are identified and a compelling need is shown.

      MITAC AMERICA’S REPLY ISO ITS                                                        Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                                Seattle, WA 98101-3099
      cv-1543 JLR) – 5                                                                    Phone: 206.359.8000
                                                                                           Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 7 of 9




 1   related to information in a document alleged to contain trade secrets into information that must be
 2   shielded from the public. These cases—not previously cited in any other Bombardier briefing,
 3   including its earlier briefing on its first Motion to Seal (see Dkts. 3, 37)7—merely recognize that a
 4   “compilation” can be a trade secret. However, they do not stand for the proposition that just
 5   because something is a compilation it is therefore a trade secret. Thus, while the many flaws in
 6   Bombardier’s new theory are a dispute for another day, Bombardier’s reliance on the theory to
 7   justify sealing public records here reveals a basic misunderstanding of the theory.
 8            If Bombardier wanted to rely on a compilation theory, it needed to support its request to
 9   seal by showing its supposed compilation of public information is a protectable trade secret,
10   including by showing that the compilation is a secret and the information therein is not “‘readily
11   ascertainable by proper means from some other source, including the product itself.” Boeing Co.
12   v. Sierracin Corp., 108 Wash. 2d 38, 49-50 (1987) (quoting RCW 19.108.010(4)(a)). No such
13   evidence is present here; rather, the evidence is to the contrary. For example, where Bombardier
14   itself has publicly disclosed that some of its purported trade secrets relate to aircraft performance
15   calculation methodologies (see Dkt. 7 ¶¶ 2-7), it cannot thereafter establish a compelling reason
16   to redact MITAC America’s identification of textbooks that discuss methods for calculating
17   aircraft performance—references that would be readily available to any person with a library
18   card interested in such calculations. See, e.g., Health Care Mgmt. Consulting, Inc. v. McCombes,
19   661 So. 2d 1223 (Fla. Ct. App. 1995) (holding methodology of interpreting regulations was not
20   protectable trade secret because information was “readily ascertainable” through researching the
21   Code of Federal Regulations).8 For these reasons, the requested sealing should be denied.
22
              7
                Bombardier cited Boeing at Dkt. 91 at 16, but for its discussion of preemption.
23            8
                The failure to make such a showing is fatal to a compilation theory. Keystone Fruit Mktg., Inc. v.
     Brownfield, No. CV05-5087-RHW, 2006 WL 1873800, at *7 (E.D. Wash. 2006) (finding customer list to be
24   “readily available” and thus rejecting compilation trade secret theory); State ex. rel. The Plain Dealer v. Ohio Dept.
     of Ins., 687 N.E.2d 661, 675 (Ohio 1997) (finding insurer’s compilation was not protectable trade secret where some
25   information might not have been in the “public domain,” but other information in the compilation was); see also
     Cosmopolitan Imports, LLC v. Pac. Funds, LLC, 145 Wash. App. 1047 (2008) (unpublished) (finding no
26   compilation trade secret where the “underlying information is in the public domain and the end product of the
     information is unoriginal or may be independently created through proper means, even after much effort . . . .”).

      MITAC AMERICA’S REPLY ISO ITS                                                          Perkins Coie LLP
                                                                                        1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                                                  Seattle, WA 98101-3099
      cv-1543 JLR) – 6                                                                      Phone: 206.359.8000
                                                                                             Fax: 206.359.9000
             Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 8 of 9




 1   DATED this 18th day of January 2019.
 2                                          /s/ Mary Z. Gaston
 3                                          Jerry A. Riedinger, WSBA No. 25828
                                            Mack H. Shultz, WSBA No. 27190
 4                                          James Sanders, WSBA No. 24565
                                            Mary Z. Gaston, WSBA No. 27258
 5                                          Shylah R. Alfonso, WSBA No. 33138
                                            Perkins Coie LLP
 6
                                            1201 Third Avenue, Suite 4900
 7                                          Seattle, WA 98101-3099
                                            Telephone: 206.359.8000
 8                                          Facsimile: 206.359.9000
                                            E-mail: JRiedinger@perkinscoie.com
 9                                          E-mail: MShultz@perkinscoie.com
                                            E-mail: JSanders@perkinscoie.com
10
                                            E-mail: MGaston@perkinscoie.com
11                                          E-mail: SAlfonso@perkinscoie.com

12                                          Attorneys for Defendant Mitsubishi Aircraft
                                            Corporation America, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MITAC AMERICA’S REPLY ISO ITS                                  Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
      MOTION TO FILE UNDER SEAL (No. 18-                          Seattle, WA 98101-3099
      cv-1543 JLR) – 7                                              Phone: 206.359.8000
                                                                     Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 103 Filed 01/18/19 Page 9 of 9




 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury that on January 18, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5

 6          DATED this 18th day of January 2019.

 7
                                                        /s/ Mary Z. Gaston
 8                                                      Mary Z. Gaston, WSBA No. 27258
                                                        Perkins Coie LLP
 9                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
10                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
11                                                      E-mail: MGaston@perkinscoie.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE
                                                                               Perkins Coie LLP
      (No. 18-cv-1543 RAJ) – 1                                            1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
